                Case 5:19-cv-01393 Document 1 Filed 12/02/19 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

    DAVID DELGADO,                                         §
                                                           §
           Plaintiff,                                      §
                                                           §
    vs.                                                    §      Civil Action No. 5:19-cv-01393
                                                           §
    CORECIVIC, INC.,                                       §
                                                           §
           Defendant.
                                                           §
                                                           §


                               DEFENDANTS’ NOTICE OF REMOVAL


          Under 28 U.S.C. §§ 1332, 1441, and 1446, Defendant CoreCivic, Inc. (“CoreCivic” or

“Defendant”) files this Notice of Removal, giving notice that it is removing this civil action to the

United States District Court for the Western District of Texas, San Antonio Division, based on

diversity jurisdiction. In support of this Notice of Removal, Defendants show:

                                                     I.
                                                BACKGROUND

          1.      On October 28, 2019, Plaintiff David Delgado filed this civil action, Cause No. 19-

10-00338CVF, in the 81st Judicial District Court of Frio County, Texas.

          2.      On November 7, 2019, CoreCivic was served with Plaintiff’s Original Petition. See

Exhibit 1. 1 A copy of the docket sheet in the state court case is attached hereto. See Exhibit 2. True

and correct copies of the request for process, citation and affidavit of service are attached as Exhibit

3.



1
 In accordance with 28 U.S.C. § 1446(a), attached hereto as Exhibits 1-4 are true and correct copies of all process,
pleadings, and orders served upon Plaintiff and Defendant in the state court proceeding, as well as a copy of the state
court docket sheet.

    DEFENDANT’S NOTICE OF REMOVAL – Page 1
              Case 5:19-cv-01393 Document 1 Filed 12/02/19 Page 2 of 4



       3.      In this lawsuit, Plaintiff brings a single claim of discrimination under the Texas

Commission on Human Rights Act. See Exhibit 1. Plaintiff seeks monetary relief of over

$200,000.00, but less than $1,000,000.00, including economic damages, back pay, front pay, and

emotional distress damages. See Id. Plaintiff also seeks exemplary damages, attorney’s fees, expert

fees, and court costs. See Id.

                                             II.
                                 JURISDICTIONAL ALLEGATIONS

       4.      This Court has subject matter jurisdiction in this case based upon diversity

jurisdiction. 28 U.S.C. § 1332. Diversity jurisdiction exists in a civil matter when the amount in

controversy exceeds $75,000.00, exclusive of interest and costs, and the dispute is between citizens

of different states. Both requirements are met in this case.


A.     The Amount in Controversy Exceeds $75,000.00.

       5.      The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Plaintiff states in his Petition that he seeks damages in excess of $200,000.00, and other non-wage

damages such as equitable relief. See Exhibit 1. Specifically, Plaintiff seeks past and future lost

wages, and other non-wage damages that amount to more than $75,000.00, exclusive of interests

and costs. See Exhibit 1. The amount in controversy, therefore, exceeds $75,000.00, and the first

removal requirement under 28 U.S.C. § 1332(a) is satisfied.


B.     Complete Diversity of Citizenship Exists.

       6.      Defendant satisfies the second requirement for removal under 42 U.S.C. § 1332(a)

because complete diversity of citizenship exists between Plaintiff and Defendant. At the time of

filing of the Petition and at the time of removal, Plaintiff was a citizen of the State of Texas. See

Exhibit 1. In contrast, Defendant is incorporated in the State of Maryland and has its principal


 DEFENDANT’S NOTICE OF REMOVAL – Page 2
                  Case 5:19-cv-01393 Document 1 Filed 12/02/19 Page 3 of 4



place of business in Brentwood, Tennessee under the “nerve center” test. See Exhibit 4 Declaration

of Jason Medlin; Hertz Corp. v. Friend, 559 U.S. 77 (2010). Thus, because Plaintiff is a citizen of

Texas and Defendant is a citizen of Tennessee, the parties’ citizenship is diverse within the

meaning of 28 U.S.C. § 1332.

                                            III.
                                   PROCEDURAL ALLEGATIONS

           7.       The Western District of Texas, San Antonio Division, is the federal district and

division that embraces the District Court of Frio County, Texas. See 28 U.S.C. § 124(d)(4).

Defendants file this Notice of Removal within 30-days of having been served with Plaintiff’s

Original Petition. Therefore, removal is timely and proper under 28 U.S.C. §§ 1441(a) and (b) and

1446.

           8.       Defendants will give prompt written notice of the filing of this Notice of Removal

to all adverse parties and will file a copy of the Notice of Filing Notice of Removal with the 81st

Judicial District Court of Frio County, Texas. 2

                                               IV.
                                        PRAYER FOR RELIEF

           9.       Defendants respectfully request this action be removed from the District Court of

Frio County, Texas, to the United States District Court for the Western District of Texas, San

Antonio Division.




2
    See 28 U.S.C. § 1446(d)(3).

    DEFENDANT’S NOTICE OF REMOVAL – Page 3
             Case 5:19-cv-01393 Document 1 Filed 12/02/19 Page 4 of 4



        Dated: December 2, 2019                    Respectfully submitted,



                                                   /s/ Andrew R. Gray
                                                   Jeremy W. Hawpe
                                                   Texas Bar No. 24046041
                                                   LITTLER MENDELSON, P.C.
                                                   2001 Ross Avenue
                                                   Suite 1500, Lock Box 116
                                                   Dallas, TX 75201-2931
                                                   214-880-8100
                                                   214-880-0181 (Facsimile)
                                                   jhawpe@littler.com

                                                   Andrew R. Gray
                                                   Texas Bar No. 24106023
                                                   LITTLER MENDELSON, P.C.
                                                   100 Congress Avenue
                                                   Suite 1400
                                                   Austin, TX 78701
                                                   512-982-7250
                                                   512-982-7248 (Facsimile)
                                                   argray@littler.com

                                                   ATTORNEYS FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        On the 2nd day of December 2019, I electronically submitted the foregoing document with
the Clerk of the Court using the Electronic Case Filing system of the Court. I hereby certify that
I have served all parties, as follows:

       VIA CMRRR
       Daniel B. Ross
       Trenton N. Lacy
       ROSS • SCALISE LAW GROUP
       1104 San Antonio Street
       Austin, Texas 78701


                                             /s/ Andrew R. Gray
                                             Jeremy W. Hawpe
                                             Andrew R. Gray




 DEFENDANT’S NOTICE OF REMOVAL – Page 4
